Citation Nr: 1623797	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in St. Petersburg, Florida.

The issues of entitlement to service connection for a cervical spine disability, for neuropathy and radiculopathy of the upper extremities, for headaches, for a foot disability and for posttraumatic stress disorder (PTSD) to include whether there was clear and unmistakable error in an April 2014 rating decision which denied service connection for PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A right shoulder injury did not occur during active duty or for many years after discharge and there is no probative evidence linking a current right shoulder disability to active duty.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in August 2009, prior to the initial adjudication of the claim in September 2009.  

The record also reflects that the Veteran has been afforded an appropriate VA examination.  In addition to examining the Veteran the examiner viewed his pertinent history.  An opinion was provided as to whether a right shoulder disorder was linked to active duty and the opinion was supported by adequate rationale.  The rationale provided by the examiner was that there was no evidence of a right shoulder disorder during active duty without consideration of the Veteran's allegations as to an injury.  Normally, a lay person's report of medical history must be taken into account when forming a medical opinion.  However, as set out below, the Board finds that no probative value is to be placed on the Veteran's self-reported history of an injury to the shoulder which occurred during active duty.  The Board finds the rationale provided by the examiner is adequate and supported by the probative evidence of record.  

The RO has obtained the service treatment records and identified post-service treatment records to include Social Security records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

In July 2009, the Veteran submitted his original application for compensation.  He claimed entitlement to service connection for a right shoulder condition which he reported began on August 26, 1977.  He further indicated that he was treated during active duty and from the time of his discharge to the present for the disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that service connection is not warranted for a right shoulder condition as the preponderance of the evidence of record demonstrates that the Veteran did not injure his right shoulder during active duty.  

In support of his claim, the Veteran has submitted two buddy statements.  One of the authors reported he remembered the Veteran complaining of problems with his shoulder during active duty and that he was unable to participate in physical training due to the problems and was put on physical profile as a result of the injury.  This author also wrote that he remembered that the Veteran constantly had appointments at the hospital on post at Fort Ord.  The other author wrote that he remembered the Veteran complained of shoulder pains on numerous occasions and that he could recall that the Veteran attended appointments at the post hospital specifically for treatment for his shoulder.  

In April 2010, the Veteran wrote that he injured his right shoulder during active duty when he was thrown through a glass door.  The incident was reported to the Military Police and all parties were put in a holding cell on post.  He wrote that he had been escorted to sick call and was put on physical profile until he recovered.  

Other than the Veteran's statements and the two buddy statements, there is no evidence of record which indicates the Veteran injured his right shoulder during active duty.  Significantly, prior actions by the Veteran indicate that he did not have problems with his shoulder during active duty or for many years thereafter.  

The service treatment records document that the Veteran sought treatment for various problems during active duty but the records were completely silent as to any complaints regarding the right shoulder.  In August 1977, the Veteran complained, in part, of pain in the left arm.  Physical examination was conducted.  The impression was reaction to small pox vaccination.  In October 1977, the Veteran was treated for a laceration of the left arm.  The injury occurred when the Veteran was chasing someone and ran his left arm through the glass window of a door.  The records generated as a result of this accident were silent as to any reference to problems with the right shoulder.  Clinical evaluation of the upper extremities, the spine and other musculoskeletal systems was determined to be normal at the time of the June 1980 separation examination.  The Veteran also denied having or ever having had a painful or "trick" shoulder at the time he completed a Report of Medical History in June 1980 in conjunction with his separation examination.  

The service personnel records are silent as to any reference to problems with the right shoulder or that the Veteran was put on physical profile due to problems with the right shoulder.  The Veteran was put on permanent P2 physical profile in August 1977 but this was as a result of having Sickle cell trait.  

The post-service medical records reveal that, in January 2009, the Veteran presented at an emergency room with complaints of right shoulder and right arm pains.  The Veteran reported he did not remember injuring his arm or shoulder.  Another clinical record dated the same month reveals the Veteran reported he had right shoulder pain which had been present for three weeks.  The assessment was chronic right shoulder pain.  In February 2009, it was written that the Veteran had right shoulder pain which had been present for the preceding two months.  A past medical history was denied and accidents and injuries were denied.  The pertinent assessment was history of two months of shoulder pain with some neurological compromise.  An October 2009 clinical record includes the annotation that the Veteran had had right shoulder pain since January 2009.  Other medical records include references to the presence of shoulder pain but link the shoulder pain to pathology of the neck and spine.  These records do not link a right shoulder disorder to active duty.  

The Veteran filed a claim for Social Security disability benefits in shoulder December 2009.  His reported disabilities at that time were back and neck scoliosis and a left knee laceration.  Shoulder pain was not reported.  

A VA examination was conducted in October 2015 to determine if the Veteran had a right shoulder disorder which was etiologically linked to his active duty service.  The examiner diagnosed a right shoulder sprain and opined that it was less likely than not that the shoulder disorder was due to active duty.  The rationale provided was that the examiner was unable to find any evidence of medical care for right shoulder condition or pain in the service treatment records.  The examiner observed that the Veteran suffered a laceration of the left forearm as a result of chasing someone and running the left arm through glass window of the door for which he underwent wound care with complete resolution without complications in October 1977.  On follow up wound care the wound was completely heal.  The examiner further noted that the report of the Veteran's medical history and his separation physical were normal with the exception of a scar without residuals at the left forearm. 

The Board finds no probative value should be placed on the Veteran's allegations of injuring his right shoulder during active duty and that no probative value should be placed on the two buddy statements indicating such an injury occurred.  The Veteran's prior actions during active duty wherein he denied such injury and the lack of any objective evidence of such an injury in the service treatment records or the service personnel records contradict and outweigh the probative value current allegations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted that not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board's determination that the Veteran's allegations of an in-service shoulder injury are without probative value is supported by the post-service medical evidence.  The first mention of problems with the right shoulder was dated in 2009, more than 20 years after his discharge.  Significantly, these records reveal that the Veteran denied having a prior injury to the shoulder and that the problems in 2009 had been present for months and not decades.  

For the same reasons that the Board finds the Veteran's allegations of a right shoulder injury are without probative value, the Board finds that the two buddy statements are also to be accorded no probative value.  The statements are contradicted by the prior evidence of record.  

As there is no probative evidence of an in-service injury to the Veteran's right shoulder, service connection is not warranted.  


ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


